[g02j0i4ybit0000001.jpg][g02j0i4ybit0000002.jpg]

Exhibit 10.11

August 5, 2019

 

Helen Xu

Helenxu24@hotmail.com

 

Dear Helen:

 

On behalf of Gentherm Incorporated, I am very excited to present to you an offer
of employment for the position of Senior Vice President and General Manager,
Managing Director China, Head of Global Electronics.  You will be a member of
Gentherm’s Executive Committee and report to Gentherm’s Chief Executive
Officer.  Your compensation package would be as set forth in the attached term
sheet.

 

I believe that you would find this role to be exciting, challenging and
rewarding.  The entire leadership team is thrilled at the prospect of you
joining our Company.  

 

As with all positions at Gentherm, the following conditions apply: (1) you would
be permitted to begin employment with the Company only after you provide
required documentation verifying your identity and employment eligibility in the
United States, (2) your employment is contingent upon successfully passing a
pre-employment drug test and background check, (3) your employment would be
“at-will” and terminable at any time for any reason, and (4) you would be
required to sign the attached Confidential Information and Inventions Assignment
Agreement.

 

Please contact me should you have any questions; otherwise, your signature below
will confirm your acceptance the terms of this offer.  Please return a signed
copy to Barb Runyon via email (Barbara.Runyon@Gentherm.com).  

 

I am looking forward with great anticipation to working with you!

 

Sincerely,

 

 

 

Philip M. Eyler

President and Chief Executive Officer

 

cc: Barbara Runyon

 

AGREED TO AND ACCEPTED BY:

 

/s/ Helen Xu2019/08/06

Helen Xu Date

 

21680 Haggerty Road   Northville  MI  48167  

P 1.248.513.8611   F 1.248.504.0480   www.gentherm.com

 

--------------------------------------------------------------------------------

[g02j0i4ybit0000001.jpg]

Compensation Term Sheet

Helen Xu

Attachment to Offer Letter Dated: August 5, 2019

 

POSITION

 

 

Position

Senior Vice President and General Manager,

Managing Director China,

Head of Global Electronics

 

 

Primary Work Location

Gentherm Shanghai, China

 

 

DIRECT COMPENSATION

 

 

Salary

 

Bonus Program

Annual salary of $385,000 per year

 

The position has a 50% target bonus under the Gentherm Performance Bonus Plan
(eligibility for 2020 bonus). Under such bonus plan, your bonus will be based on
a combination of (i) achievement of individual goals agreed to by you and your
supervisor and (ii) the Company’s achievement of its financial goals, in all
cases subject to approval by the Compensation Committee of the Gentherm Board of
Directors.

Sign-On Grant

On the first date of your employment, equity having a grant date value of
$150,000 would be awarded (the “Sign-On Equity Grant”).  This amount, divided by
Gentherm’s 10-trading day average stock price ending on such date, will
determine the number of restricted stock units (RSUs) that you will receive.
These grants vest over 3 years.

Sign-On Bonus

On your first paycheck, a sign-on bonus of $50,000 (less taxes). This bonus must
be repaid if you voluntarily terminate your employment within the first year.

Equity Compensation

Subject to approval by the Compensation Committee of the Board of Directors, you
would receive an equity compensation grant commensurate with your position
(starting in 2020). Typically, equity grants are awarded by the Compensation
Committee in March of each year. The grant for a position at this level in 2019
was $400,000.

Company Provided Transportation

A Company car and driver will be provided by Gentherm China and will be arranged
shortly after you accept the role.  This benefit will begin your first week of
being employed at Gentherm.

Technology

The Company will provide you with a mobile phone, laptop computer, iPad and
appropriate other technology accessories.

Start Date

November 18, 2019 (ideal to attend a day/evening of BOD meeting in Munich the
week of Nov 4, 2019)

 

 

 

 

 

Term Sheet Page 1 of 2

 

--------------------------------------------------------------------------------

[g02j0i4ybit0000001.jpg]

EMPLOYEE BENEFITS

Term Life Insurance/ADD – Company paid

150% of annual salary provided by Gentherm in accordance with the group benefit
plan offered to other similarly-situated Gentherm employees.

Short Term/Long Term Disability – Company paid

Provided by Gentherm in accordance with the group benefit plan offered to other
similarly-situated Gentherm employees

Local Plus Benefits

You will receive Local Plus benefits of $25,000 to fund children’s education or
personal housing for the term of this assignment in China.  Should you move to
the United States for a new assignment this benefit will end.

Vacation

 

Four weeks of vacation (20 days)

Sick Leave

Five days of sick leave

Paid Holidays

In accordance with Gentherm’s China policy.

Medical / Dental / Vision / Flexible Spending Account

All in accordance with the group benefit plan offered to similarly situated
Gentherm employees on the Global benefit program.  Details will be provided to
you on your first day of employment, unless you require information sooner.

 

Tax Support and Tax Equalization

As of the effective date of the assignment, you will be responsible for all
actual taxes in the home and host country.  The Company will provide the
services of a third-party consultant (Deloitte) to assist with tax return
preparation and advice for the duration of the assignment and year following the
assignment if impacted by the assignment.  The Company will provide tax
equalization to keep you whole compared to if you had remained in your home
country and paid taxes.

401(k) Retirement Savings Plan

Automatic enrollment at 6% unless opted out.  Voluntary participation for
amounts above 6%.  Current Company discretionary match at dollar for dollar for
first 4%.

 

 

 

 

Term Sheet Page 2 of 2

 